Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 merely differs from claim 1 of the U.S. Patent by reciting “features” instead of “genealogical features”, thus is anticipated by the U.S. Patent.
Claim 2 merely recites the limitations of claim 3 of the U.S. Patent.
Claim 3 merely recites the limitations of claim 4 of the U.S. Patent.
Claim 4 merely recites the limitations of claim 5 of the U.S. Patent.
Claim 5 merely differs from claim 6 of the U.S. Patent by reciting “features” instead of “genealogical features”, thus is anticipated by the U.S. Patent.
Claim 6 merely differs from claim 7 of the U.S. Patent by reciting “features” instead of “genealogical features, thus is anticipated by the U.S. Patent.
Claim 7 merely differs from claim 2 of the U.S. Patent by reciting “features” instead of “genealogical features”, thus is anticipated by the U.S. Patent.

Claim 9 merely differs from claim 8 of the U.S. Patent by reciting “features” instead of “genealogical features”, thus is anticipated by the U.S. Patent.
Claim 10 merely recites the limitations of claim 10 of the U.S. Patent.
Claim 11 merely recites the limitations of claim 11 of the U.S. Patent.
Claim 12 merely recites the limitations of claim 12 of the U.S. Patent.
Claim 13 merely recites the limitations of claim 13 of the U.S. Patent.
Claim 14 merely differs from claim 14 of the U.S. Patent by reciting “features” instead of “genealogical features” thus is anticipated by the U.S. Patent.
Claim 15 merely recites the limitations of claim 15 of the U.S. Patent.

Claim 17 merely differs from claim 16 of the U.S. Patent by reciting “features” instead of “genealogical features”, thus is anticipated by the U.S. Patent.
Claim 18 merely corresponds to a computer program product for performing the method of claim 14 of the U.S. Patent with “genealogical features” replaced by “features”, thus is anticipated by the U.S. Patent.
Claim 19 merely differs from claim 17 of the U.S. Patent by reciting “features” instead of “genealogical features”, thus is anticipated by the U.S. Patent.
Claim 20 merely corresponds to a computer program product for performing the method of claim 11 of the U.S. Patent with a slight difference in wording: “performed a save or print operation associated with the past search record” in the U.S. Patent being replaced by “performed an action associated with the past search record”. However “save or print” a record clearly anticipate “an action” on the record.
Allowable Subject Matter
Claims 1-20 would be allowable upon submission of a terminal disclaimer to obviate the non-statutory double patenting rejection discussed above.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or make obvious:
A method and computer program product for searching records including training a computer model and increasing the speed of convergence of the training using a set of initial relevancy weights and adjusted relevancy weights of features derived from characteristics specified in a user query wherein adjusting the relevancy weights is through increments of changes, the size of the increment determined based on a sensitivity of the ranking performance metric relative to the size of the increments and providing a ranked list of records in response to the user query in combination with all the limitations recited in independent claims 1 and 17;
A method of training and increasing convergence speed of a computer model for ranking records based on relevancy determined by past user actions including adjusting a ranking .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sculley, II (US 8572011) teaches training an outcome estimation model using both regression prediction quality measures and ranking prediction quality measures. In response to receiving a request for one or more content items; a predicted outcome is computed for each content item in a set of content items, each respective outcome being computed using the outcome estimation model and feature values associated with each respective the content item.  Selection scores are computed for the content items using the predicted outcome.  In turn, one or more content items are selected for presentation based on the selection scores; and data are 
White et al (US 20120158685) teach modeling intent and ranking search results using activity-based context including building one or more context and query models representative of users' search interests based on their logged interaction behaviors (context) preceding search queries.  The models are combined into an intent model by learning an optimal combination (e.g., relative weight) for combining the context model with a query model for a query.  The resultant intent model may be used to perform a query-related task, such as to rank or re-rank online search results, predict future interests, select advertisements, and so forth.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        31 December 2021